DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-15 are currently pending
	The rejection issued under 35 U.S.C. 101 is withdrawn on amendment
	Objection to claims 6 and 11 is withdrawn

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-15, have been considered but are moot in view of the new ground(s) of rejection.
The arguments raised are directed to the amended claim matter. 
Examiner finds that the matter introduced by the amended claims require a new search and consideration and respectively follows the procedure defined by MPEP 706.07(a) in deciding the finality of the instant Office Action, citing;
“Action Is Final, Necessitated by Amendment, Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being obvious over Rickard Sjoberg et al., (hereinafter Sjoberg) "Description of SDR and HDR video coding technology proposal” by Ericsson and Nokia", 10. JVETMEETING; 10-4-2018-20-4-2018; SAN DIEGO; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IECJTC1/SC29/WG11ANDITU-TSG.16) in view of Dongcheol Kim et al., (hereinafter Kim) (US 2021/0044808) in lieu of For. KR 10-2018-0009660, Jan.25, 2018.

Re Claim 1. (Currently Amended) Sjoberg discloses, a method (an intra-prediction method Ch.2.1.8), comprising: 
predicting a video sample belonging to a rectangular block based on at least one sample of a neighboring block lying along a direction based on block shape of the rectangular block, wherein a greater number of prediction directions are available along a longer side of said rectangular block than along a shorter side of said rectangular block (a video sample prediction having rectangular shape referenced to the neighboring pixel blocks, available in horizontal and vertical directions and having a greater number of prediction directions along the longer reconstructed samples of a neighboring side, than the shorter side reference samples, and where the intra-prediction mode allows for wide-angle prediction extended beyond the 45o in top-right and bottom-left directions, e.g., for non-square blocks, per Ch.2.1.8.1 as depicted in Fig.wi-1 Pg.5); and, 
encoding the rectangular block using intra prediction based on the predicted video sample (encoding the rectangular block in intra-prediction mode based on the predicted i.e., reconstructed samples, per Fig. wi-1 Ch. 2.1.8.1),
	Sjoberg, while allowing for extended intra-prediction directions (Abstract) be applied to non-square prediction blocks (Fig. wi-1 Sub.2.1.8.1) as part of the wide-angle intra-prediction modes being extended beyond the “regular” 45o top-right and bottom-left directions (Fig.wi-2), where the context model i.e., the prediction mode is stored thus having a memory index tabulated for reference (Sub.12.2.2), he does not expressly teach about a table mapping but rather implies the correspondence between the conventional intra-prediction mode i.e., regular mode and the wide-angle extended modes, 
In a similar art, Kim teaches about mapping the wide-angle intra-prediction directions to the corresponding to the regular e.g., the conventional directions, according to the non-square block shapes, wherein a mapping of regular modes to wide angle modes corresponding to prediction directions for rectangular blocks is performed (mapping, the correspondence between the conventional i.e., regular intra-prediction directions and the wide-angle directions being adapted to the non-square block shape derived from the multi-type tree partitioning Par.[0060],[0062] and Fig.3, and transmitted to decoder i.e., signaled as a mode index Par.[0045], [0076], [0127] and Figs.12 to 16).
The ordinary skilled in the art would have found obvious before the effective filing date of the application, to consider the topical process of coding where the prediction modes are stored thus indexed according to the prediction block shape e.g., non-square inferred from Sjoberg and by association to relate and combine with Kim’s disclosure directly relating to the correlation between the conventional intra mode and the extended wide-angle directional modes by mapping such, in order to obtain a higher signaling efficiency of the intra-prediction modes (Kim: Par.[0016], [0083]), hence deeming the combination predictable in terms of the claimed limitation. 
Other similar arts referenced to Ko et al.,(US 2021/0037259 and US 2020/0322601 claiming earlier priority to the effective filing date of the instant application), though not mapped to claims at this time, would have provided the same incentive to modify Sjoberg by their direct address to the mapping process adapted to the block shape, as herein claimed.  
	
Re Claim 2. (Currently Amended) This claim represents the encoding apparatus implementing each and every limitation of the method claim 1, for encoding a video block comprising a memory (Sjoberg; Ch.6.3) and a processing unit for encoding (Sjoberg; an encoding computing platform Ch.6.2), along with (Kim:Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16) hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 3. (Currently Amended) This claim represents the decoding method processing each and every limitation of the method within the prediction loop of the encoder at claim 1, being based on the shape of the rectangular block per (Kim: Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16)hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 4. (Currently Amended) This claim represents the decoding apparatus implementing each and every limitation of the method claim 2, for decoding a video block comprising a memory (Sjoberg; Ch.6.3) and a processing unit for encoding (Sjoberg; a decoding computing platform Ch.2 to 2.1.9.4) along with (Kim: Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16), hence it is rejected on the same evidentiary premises mutatis mutandis. 

Re Claim 5. (Previously Presented) Sjoberg and Kim disclose, the method of Claim 1, 
Sjoberg teaches, wherein there are more prediction samples of neighboring blocks along the longer edge of said rectangular block (the longer neighboring side comprises more prediction samples, see Fig.wi-1).
Kim teaches this limitation defining the rectangular block shape intra-prediction dependency (Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16).   

Re Claim 6. (Currently Amended) Sjoberg and Kim disclose, the method of Claim 1, 
Sjoberg teaches, wherein prediction directions are added along the longer side of said rectangular block and prediction directions are removed along the shorter side of said rectangular block (prediction directions are extended beyond the 45o top-right to bottom-left directions, Ch.2.1.8.1 Pg.6 Lin.1-9). 
Kim teaches about the extension or reducing the intra-prediction modes according to the block shape (specifically depicted at Fig.16 and described at Par.[0032] and [0123]-[0126]..). 

Re Claim 7. (Previously Presented) Sjoberg and Kim disclose, the method of Claim 1, 
Sjoberg teaches, wherein prediction modes are signaled using a flag (using mode related prediction flags, Ch.2.1.8.1 Pg.6 Lin.22).
Kim teaches about using a flag to signal the prediction mode (signaling the regular modes e.g., MPM flag and index Par.[0045],[0054] and the wide-angle intra-prediction mode Par.[0122]). 
  

Re Claim 8. (Previously Presented) Sjoberg and Kim disclose, the method of Claim 1, 
Kim teaches about, wherein prediction modes are signaled differently based on whether the mode belongs to a most probable mode list (different signaling is issued by encoder when MPM mode is used Par.[0045],[0054] than the pdpc_wide_angle flag for the wide angular position dependent prediction combination mode, PDPC being signaled Par.[0122]). 
The ordinary skilled would have found obvious before the effective filing date of the invention to associate the teachings in Sjoberg where the best intra-prediction candidate is selected from a set of reference samples and combine with the teachings in Kim presenting the advantage of improving the intra-coding efficiency for non-square TU/PUs (Par.[0045] based on the NPM intra-prediction as being applied to the rectangular block shapes at Par.[, by which such combination would be predictable within the terms herein claimed. 

Re Claim 9. (Previously Presented) Sjoberg and Kim disclose, the method of Claim 1, 
Kim teaches about, wherein an index is used to map a prediction mode of the neighboring block to prediction modes of the rectangular block (signaling an index of the mapped neighboring blocks for the rectangular blocks, Par.[0070], [0076]-[0077] Fig.7, or [0079], [0086]-[0089], [0094] and Figs.11-15 or [0097] Figs.17-21…).
The ordinary skilled would have found obvious before the effective filing date of the invention to associate the teachings in Sjoberg where the best intra-prediction candidate is selected from a set of reference samples and combine with the teachings in Kim presenting the advantage of improving the intra-coding efficiency for non-square TU/PUs (Par.[0045] by signaling the index of the mapped intra-prediction mode directions Par.[0079]-[0089], [0094],[0097], hence the combination would have been predictable. 

Re Claim 10. (Previously Presented) Sjoberg and Kim disclose, the method of Claim 1, 
Sjoberg teaches, wherein a rate distortion optimization is performed to find a prediction (RDO at Ch.2.1.8.1 Pg.6 Lin1-2).  

Re Claim 11. (Currently Amended) Sjoberg and Kim disclose, the method of Claim 3 [[1]], wherein prediction directions are added along the longer side of said rectangular block and prediction directions are removed along the shorter side of said rectangular block (this claim recites a similar limitation thus is rejected mutatis mutandis per claim 3). 

Re Claim 15. (Currently Amended) Sjoberg and Kim disclose, 
Sjoberg teaches about, a computer code program product stored on a non- transitory computer readable storage medium comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 (a computer compiled program code compiled at Ch.6.2).
Kim teaches about, (a computer program code as part of various circuits, Par.[0174]).


5.	Claims 12 -14 are rejected under 35 U.S.C. 103 as being obvious over Sjoberg and Kim in view of Xianglin Wang et al., (hereinaftrer Wang) (US 2013/0136175).
 Re Claim 12. (Previously Presented) Sjoberg and Kim disclose, the apparatus according to claim 4, but do not expressly teach about a wireless communication device; and 
Wang teaches about, at least one of (i) an antenna configured to receive a signal, the signal including the video block (Par.[0036], (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block (radio frequency band including filters for band limiting and circuits adapted to the coded video data, Par.[0036],[0041], [0164],[0166]), and (iii) a display configured to display an output (display 32 in Fig.1, Par.[0033]). 
The ordinary skilled would have found obvious to associate the teachings in Sjoberg and Kim video coding applications which would have created the incentive to seek the known technology using wireless data transmission, available before the effective filing date of the invention and where the best intra-prediction candidate is selected from a set of reference samples would be combined with the teachings in Wang disclosing a topical and well understood in the art video data transmission over a wireless medium hence deeming the combination predictable. 

Re Claim 13. (Previously Presented) Sjoberg and Kim disclose, a non-transitory computer readable medium containing data content generated according to the method of claim 1, for 
Sjoberg teaches about, a non-transitory computer readable medium containing data content (memory at Ch.5.3 and 6.3).
Wang teaches about, playback using a processor (media playback at Par.[0034], [0037]).  
The ordinary skilled would have found obvious to associate the teachings in Sjoberg and Kim video coding applications which would have created the incentive to seek the known technology using wireless data transmission, available before the effective filing date of the invention and where topical presentation functions associated with the media playback would have been understood thus be combined with the teachings found in Wang disclosing the playback of the video data transmitted over a wireless medium, hence deeming the combination predictable. 


Re Claim 14. (Previously Presented) Sjoberg and Kim disclose, a signal comprising video data generated according to the method of 
Wang teaches about, a signal comprising video data generated according to the method of claim 1, for playback using a processor (Par.[0034], [0037]).  
 The ordinary skilled would have found obvious to associate the teachings in Sjoberg and Kim video coding applications which would have created the incentive to seek the known technology using wireless data transmission, available before the effective filing date of the invention and where topical presentation functions associated with the media playback would have been understood thus be combined with the teachings found in Wang disclosing the playback of the video data transmitted over a wireless medium, hence deeming the combination predictable. 




Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/